          Case 1:19-cv-00977-ADA Document 283 Filed 10/15/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 VLSI TECHNOLOGY LLC,
                 Plaintiff,                          Lead Case: 1:19-cv-977-ADA

                                                     (Consolidated for pretrial purposes only
    v.                                               with Nos. 6:19-cv-254-ADA, 6:19-cv-255-
                                                     ADA, 6:19-cv-256-ADA)

 INTEL CORPORATION,
                 Defendant.




                                 NOTICE OF COMPLIANCE

         Defendant Intel Corporation hereby provides notice to the Court that it has complied with

35 U.S.C. § 282 by serving its § 282 disclosure related to Case No. 19-cv-00254-ADA upon

Plaintiff’s counsel of record on October 15, 2020.




                                                 1
       Case 1:19-cv-00977-ADA Document 283 Filed 10/15/20 Page 2 of 3




Dated: October 15, 2020                     Respectfully submitted,

                                            /s/ Stephen Ravel
OF COUNSEL:                                 J. Stephen Ravel
                                            Texas State Bar No. 16584975
William F. Lee (Pro Hac Vice)               KELLY HART & HALLMAN LLP
Louis W. Tompros (Pro Hac Vice)             303 Colorado, Suite 2000
Kate Saxton (Pro Hac Vice)                  Austin, Texas 78701
WILMER CUTLER PICKERING HALE                Tel: (512) 495-6429
 & DORR LLP                                 Email: steve.ravel@kellyhart.com
60 State Street
Boston, Massachusetts 02109                 James E. Wren
Tel: (617) 526-6000                         Texas State Bar No. 22018200
Email: william.lee@wilmerhale.com           1 Bear Place, Unit 97288
Email: louis.tompros@wilmerhale.com         Waco, Texas 76798
Email: kate.saxton@wilmerhale.com           Tel: (254) 710-7670
                                            Email: james.wren@baylor.edu
Gregory H. Lantier (Pro Hac Vice)
Amanda L. Major (Pro Hac Vice)              Attorneys for Intel Corporation
WILMER CUTLER PICKERING HALE
 & DORR LLP
1875 Pennsylvania Avenue
Washington DC 20006
Tel: (202) 663-6000
Email: gregory.lantier@wilmerhale.com
Email: amanda.major@wilmerhale.com




                                        2
        Case 1:19-cv-00977-ADA Document 283 Filed 10/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I hereby certify that, on October 15, 2020, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system in accordance with Local Rule CV-5.


                                                   /s/ J. Stephen Ravel
                                                   J. Stephen Ravel




                                              3
